March 17, 2006


Mr. Chad Michael Forbes
Wright Brown & Close, LLP
Three Riverway, Suite 600
Houston, TX 77056

Luther H. Souls,  III
Mr. Robert B. Dubose
Cook & Roach,  L.L.P.
1111 Bagby, Suite 2650
Houston, TX 77002

Mr. Carlton D. Wilde Jr.
Franklin Cardwell & Jones, P.C.
1001 McKinney, 18th Floor
Houston, TX 77002
RE:   Case Number:  04-0269
      Court of Appeals Number:  01-01-00086-CV
      Trial Court Number:  99-00011

Style:      TESCO AMERICAN, INC. D/B/A TESCO/WILLIAMSEN
      v.
      STRONG INDUSTRIES, INC. AND BROOKS STRONG

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie Thompson|
|   |                   |
|   |Mr. Charles        |
|   |Bacarisse          |
|   |Mr. Luther H.      |
|   |Soules III         |